UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1010



ABEBE RUMICHO BUYO,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-367-417)


Submitted:   July 8, 2003                 Decided:   August 5, 2003


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Robert D. McCallum, Jr., Assistant Attorney General,
Civil Division, Linda S. Wendtland, Assistant Director, John C.
Cunningham, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abebe Rumicho Buyo, a native and citizen of Ethiopia, seeks

review of a decision of the Board of Immigration Appeals (“Board”)

denying his motion to reopen.      We review the denial of a motion to

reopen for abuse of discretion.        8 C.F.R. § 1003.2(a) (2003); INS

v. Doherty, 502 U.S. 314, 323-24 (1992); Stewart v. INS, 181 F.3d

587, 595 (4th Cir. 1999).       A denial of a motion to reopen must be

reviewed with extreme deference, since immigration statutes do not

contemplate   reopening   and    the   applicable   regulations   disfavor

motions to reopen.   M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990)

(en banc).    We have reviewed the administrative record and the

Board’s order and find no abuse of discretion.

     We accordingly deny the petition for review. We dispense with

oral argument because the facts and legal arguments are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         PETITION DENIED




                                       2